UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2310



TERENCE KEITH JOHNSON,

                                            Plaintiff - Appellant,

          versus


SUNTRUST BANK,

                                             Defendant - Appellee.


                            No. 07-1034



TERENCE KEITH JOHNSON,

                                            Plaintiff - Appellant,

          versus


CARSEY-WERNER    PRODUCTIONS,   INCORPORATED;
CARSEY-WERNER   DISTRIBUTION,   INCORPORATED;
WILLIAM COSBY, “Bill”; NATIONAL BROADCASTING
COMPANY,    INCORPORATED;     JEFFERSON-PILOT
COMMUNICATIONS COMPANY, WWBT TV-12,

                                           Defendants - Appellees.
                             No. 07-1061



TERENCE KEITH JOHNSON,

                                           Plaintiff - Appellant,

          versus


WAL-MART CORPORATION,

                                           Defendant - Appellee.


                             No. 07-1068



TERENCE KEITH JOHNSON,

                                           Plaintiff - Appellant,

          versus


EDMUND CREEKMOORE, DOCTOR,

                                           Defendant - Appellee.


                             No. 07-1078



TERENCE KEITH JOHNSON,

                                           Plaintiff - Appellant,




                                - 2 -
          versus


SUNTRUST BANK; SUNTRUST MORTGAGE INCORPORATED;
SPOTTS FAINE, P.C.; BENJAMIN DORSEY, J.D., at
Spotts Faine, P.C.,

                                               Defendants - Appellees.




                               No. 07-1085



TERENCE KEITH JOHNSON,

                                                Plaintiff - Appellant,

          versus


THOMAS V.   WARREN,   Judge;    COMMONWEALTH   OF
VIRGINIA,

                                               Defendants - Appellees.




                               No. 07-1087



TERENCE KEITH JOHNSON,

                                                Plaintiff - Appellant,

          versus


BETH   GROFF,    Counselor,      Department    of
Rehabilitative Services,

                                                Defendant - Appellee.



                                  - 3 -
                            No. 07-1088



TERENCE KEITH JOHNSON,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; CITY OF PETERSBURG;
LUCRETIA A. CARRICO, Judge; DONNA DILLARD;
TERRI NEWMAN; PETERSBURG POLICE DEPARTMENT;
FLOSSIE RIDLEY; WILLIAM PARHAM; POPLAR SPRINGS
HOSPITAL; SOUTHSIDE REGIONAL MEDICAL CENTER;
UNKNOWN CONSPIRATOR; RACHEL JOHNSON, Deceased;
JAMES JOHNSON; CENTRAL STATE HOSPITAL; CITY OF
PETERSBURG, VIRGINIA SHERIFF; DISTRICT 19
COMMUNITY SERVICES BOARD; ASAAD MASRI, Doctor;
DR.;   DEBORAH   HIGGINBOTHAM,   LCSW;   MARSHA
ANDREWS, Counselor; DELANO PARHAM; CALVIN H.
THIGPEN, J.D., M.D.; CITY OF RICHMOND POLICE
DEPARTMENT;    RICHMOND   BEHAVIOR;    INFINEON
TECHNOLOGIES; ROBERT KLEIN; IN KLEIN, Judge;
PORTSMOUTH POLICE DEPARTMENT,

                                           Defendants - Appellees.




                            No. 07-1089



TERENCE KEITH JOHNSON,

                                            Plaintiff - Appellant,




                               - 4 -
          versus


UNITED STATES OF     AMERICA,   UNITED   STATES
EMBASSY, SENEGAL,

                                              Defendant - Appellee.




                           No. 07-1092



TERENCE KEITH JOHNSON,

                                             Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; THE CITY OF COLONIAL
HEIGHTS, VIRGINIA; CITY OF COLONIAL HEIGHTS
POLICE DEPARTMENT; RIVERSIDE REGIONAL JAIL,

                                            Defendants - Appellees.




                           No. 07-1093



TERENCE KEITH JOHNSON,

                                             Plaintiff - Appellant,

          versus


SOUTHSIDE REGIONAL MEDICAL CENTER,

                                              Defendant - Appellee.




                                - 5 -
                         No. 07-1094



TERENCE KEITH JOHNSON,

                                          Plaintiff - Appellant,

          versus


CALVIN H. THIGPEN,

                                           Defendant - Appellee.




                         No. 07-1095



TERENCE KEITH JOHNSON,

                                          Plaintiff - Appellant,

          versus


HOFFMAN COMMUNICATIONS, INCORPORATED,   WROU
1240 AM “Talk Back Live”,

                                           Defendant - Appellee.




                         No. 07-1096



TERENCE KEITH JOHNSON,

                                          Plaintiff - Appellant,

          versus

                            - 6 -
HAULERS   INSURANCE  COMPANY,   INCORPORATED;
PATRICK WOLFORD; COLONIAL HEIGHTS POLICE
DEPARTMENT; COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.       James R. Spencer, Chief
District Judge; Henry E. Hudson, District Judge. (3:06-cv-00748-
HEH; 3:07-cv-00004;3:06-cv-00804-JRS; 3:06-cv-00811-JRS; 3:07-cv-
00001-JRS; 3:07-cv-00003-JRS; 3:06-cv-00826-JRS; 3:06-cv-00846-JRS;
3:06-cv-00866-JRS; 3:06-cv-00805-JRS; 3:06-cv-00816-JRS; 3:06-cv-
00827-JRS; 3:06-cv-00847-JRS; 3:06-cv-00867-JRS)


Submitted:   March 29, 2007                Decided:   April 6, 2007


Before MOTZ, TRAXLER,* and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Keith Johnson, Appellant Pro Se. Margaret Frances Hardy,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellee
Edmund Creekmoore.


Unpublished opinions are not binding precedent in this circuit.




     *
      Judge Traxler did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).

                              - 7 -
PER CURIAM:

            In these consolidated appeals, Terence Keith Johnson

seeks to appeal the district court’s orders dismissing as frivolous

his civil complaints raising a host of claims against numerous

defendants.      We have reviewed the record and find no reversible

error.   Accordingly, although we grant Johnson’s motions to amend

his   informal   briefs,   we    deny   his   motion       to   file     an    amended

complaint in No. 06-2310 and affirm for the reasons stated by the

district court.     Johnson v. SunTrust Bank, Nos. 3:06-cv-00748-HEH;

3:07-cv-00001-JRS     (E.D.     Va.   Dec.    8,    2006    &   Jan.      8,   2007);

Johnson v. Carsey-Warner Prod., No. 3:07-cv-00004 (E.D. Va. Jan. 8,

2007); Johnson v. Wal-Mart, Inc., No. 3:06-cv-00804-JRS (E.D. Va.

Jan. 5, 2007); Johnson v. Creekmoore, No. 3:06-cv-00811-JRS (E.D.

Va. Jan. 5, 2007); Johnson v. Warren, No. 3:07-cv-00003-JRS (E.D.

Va. Jan. 8, 2007); Johnson v. Groff, No. 3:06-cv-00826-JRS (E.D.

Va. Jan. 5, 2007); Johnson v. Commonwealth of Va., Nos. 3:06-cv-

00846-JRS   &    3:06-cv-00805-JRS      (E.D.      Va.   Jan.    5   &    8,    2007);

Johnson v. United States, No. 3:06-cv-00866-JRS (E.D. Va. Jan. 9,

2007); Johnson v. Southside Reg’l Med. Ctr., No. 3:06-cv-00816-JRS

(E.D. Va. Jan. 5, 2007); Johnson v. Thigpen, No. 3:06-cv-00827-JRS

(E.D. Va. Dec. 20, 2006); Johnson v. Hoffman Commc’ns, Inc., No.

3:06-cv-00847-JRS (E.D. Va. Jan. 8, 2007); Johnson v. Haulers Ins.

Co., No. 3:06-cv-00867-JRS (E.D. Va. Jan. 8, 2007).                      We dispense

with oral argument because the facts and legal contentions are


                                      - 8 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 9 -